Citation Nr: 0916268	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable disability rating 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to April 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
hearing loss, tinnitus, and PTSD.  The Board remanded the 
matter in May 2006.  The RO granted service connection for 
PTSD by a February 2007 rating decision.  The Board remanded 
the matter again in July 2007 to schedule a VA audiology 
examination and to give the RO an opportunity to issue a 
statement of the case (SOC) with regard to the initial rating 
for PTSD.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
sensorineural hearing loss and for tinnitus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Pursuant to the Board's July 2007 remand, the RO issued 
an SOC in February 2009.

2.  The Veteran's representative filed an April 2009 informal 
hearing presentation within 60 days of the statement of the 
case, which sets out specific arguments relating to errors of 
fact or law made by the RO in its February 2007 rating 
decision.

3.  During the entire rating period, the Veteran's PTSD has 
been manifested by depressed mood and anxiety.


CONCLUSION OF LAW

1.  A timely Substantive Appeal, in the form of the April 
2009 informal hearing presentation, has been received by the 
Board.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.101, 20.200, 20.202, 20.302 (2008).

2.  The criteria for a disability rating of 30 percent, but 
no higher, for PTSD have been met from June 16, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2007, the RO granted service connection for PTSD 
and assigned staged ratings of zero percent effective June 
16, 2004, and 30 percent effective January 11, 2007.  In 
March 2007, the Veteran submitted a statement that could be 
construed as a timely notice of disagreement (NOD) to the 
February 2007 rating decision.  He said:  "I disagree with 
your decision to grant me 0% for PTSD effective 6-16-04.  I 
should have [been] awarded 30% S.C. for PTSD back to 6-16- 
04."  Although this statement may be characterized either as 
disagreement with the initial noncompensable staged rating or 
disagreement with the effective date of the 30 percent staged 
rating, the Board has characterized the issue as listed in 
issue no. 3 on the title page of this decision because that 
characterization seems to be consistent with the 
representative's July 2007 argument.  Following the Board's 
July 2007 remand, the RO issued an SOC.  The Board finds that 
the appeal on this issue was perfected by the April 2009 
informal hearing presentation, and it is now ripe for 
decision.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Staged ratings are not 
appropriate in this case, as will be discussed further below.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  The general rating formula for mental disorders 
assigns a 10 percent rating on the basis of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent rating is assigned on the basis of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned on the basis of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned on the basis of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100  percent rating is assigned on the basis of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  A 61 to 70 GAF Scale score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

The Veteran underwent a VA examination for PTSD in January 
2007.  The examiner diagnosed PTSD, chronic, moderate.  In 
addition, the examiner diagnosed anxiety disorder with 
depressive symptoms secondary to PTSD.  The examiner noted 
continuing problems with anxiety, depressive symptoms, 
hypervigilance, intrusive thoughts, flashbacks, and 
nightmares regarding traumatic experiences during World War 
II.  During the examination, the Veteran was alert and 
oriented times three.  There was no evidence of acute 
psychotic symptoms.  The Veteran denied any delusions or 
paranoia.  His mood was anxious and tense.  He denied 
suicidal ideations or intent.  Cognitive function was within 
normal range with fair insight and judgment.  The examiner 
assigned a GAF score of 58.

The next higher rating of 50 percent is not warranted in this 
case because there is no evidence of flattened affect, panic 
attacks, memory problems, or impaired judgment or thinking.  
The Veteran's symptoms are most consistent with the current 
30 percent rating.

In this case, the Veteran's primary disagreement is with the 
noncompensable rating assigned for the period before the VA 
examination was conducted.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400.  The effective date for an award of disability 
compensation based on an original claim for direct service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A "claim" is 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).

In May 2006, the Board remanded the issue of entitlement to 
service connection for PTSD in order to schedule a VA 
examination.  At that time, the record contained treatment 
records for depression and general anxiety disorder but no 
specific diagnosis or treatment of PTSD.  The record also 
contained evidence of the Veteran's participation in combat.  
The Board found that this evidence triggered VA's duty to 
conduct an examination.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).

The 30 percent rating, supported by the findings of the VA 
examination, should be effective as of June 16, 2004, the 
date of claim.  The examination was conducted at the later 
date of January 2007 because of the RO's initial failure to 
carry out VA's duty to assist.  There is no indication that 
entitlement actually arose in January 2007 or that the nature 
or severity of the Veteran's disability changed between the 
time of filing the claim and the examination.  Thus, a rating 
of 30 percent, but no higher, is granted from June 16, 2004.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's April 2005 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
Veteran that it was ultimately his responsibility to see to 
it that any records pertinent to her claims are received by 
VA.  The Veteran was given the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in July 2007.  

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection for PTSD.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective dates have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  The Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  He appealed the initial evaluation 
assigned to him for PTSD.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has obtained the 
available service treatment records, VA treatment records, 
and private treatment records.  Although the VA examination 
for PTSD was conducted only after the Board's remand, the 
Board's ORDER renders the defect not prejudicial because the 
disability rating is now effective as of the date of claim.


ORDER

A 30 percent rating, but no higher, is granted from June 16, 
2004 for the Veteran's service-connected PTSD, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

Pursuant to the Board's July 2007 remand, the Veteran was 
scheduled for a VA audiology examination in January 2009.  
The examination was then rescheduled for four days later.  
The claims file does not indicate the reason for the 
rescheduling.  The Veteran was notified but failed to report 
for the examination.

The Veteran's representative's March 2009 statement reports 
that the Veteran's wife had been hospitalized in an intensive 
care unit for the prior two months.  The Board finds this to 
be good cause, and the failure to report is excused.  See 
38 C.F.R. § 3.655(a) (2008).

Because the Veteran's failure to report was due to good 
cause, the VA's duty to assist the Veteran remains.  See 
38 C.F.R. § 3.159 (2008).  Since the Board's last remand, the 
Veteran submitted an audiogram of unknown origin dated in 
August 2007.  The audiogram is not sufficient to determine 
whether the Veteran has a hearing loss disability as defined 
in 38 C.F.R. § 3.385 (2008).  Thus, the necessity of a VA 
audiology examination persists.

Again, the Veteran is reminded that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
secured and associated with the claims 
file.

2.  Arrange for the Veteran to undergo a 
VA audiology examination to determine 
whether he has a hearing loss disability.  
The claims folder should be available to 
the examiner.  The examiner should state 
whether the Veteran has hearing loss 
disability in each ear and whether he has 
tinnitus.  Then, for each such disability 
found, the examiner is asked to state 
whether it is at least as likely as not 
(by a probability of 50 percent) that it 
is etiologically related to active 
service.

3.  After completing the above, 
readjudicate the claims based on a review 
of the entire record.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
afford the Veteran and his representative 
an opportunity to respond to it.  Then, if 
in order, return the appeal to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


